Citation Nr: 1211247	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic cervical spine disorder to include degenerative disc disease, neck pain, degenerative changes, and injury residuals.  

2.  Entitlement to service connection for a chronic lumbar spine disorder to include degenerative disc disease, degenerative changes, and injury residuals.  

3.  Entitlement to service connection for a chronic bilateral upper extremity neurological disorder to include radiculopathy and peripheral neuropathy.  

4.  Entitlement to service connection for a chronic bilateral lower extremity neurological disorder to include radiculopathy and peripheral neuropathy.  

5.  Entitlement to service connection for a chronic sleep disorder to include obstructive sleep apnea and hypersomnolence.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to October 1980 and from February 2004 to November 2004 and active duty for special work from April 19, 1999, to May 1, 1999.  He had additional periods of active duty for training and inactive duty for training with the Alabama National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, denied service connection for cervical spine degenerative disc disease, neck pain, lumbar spine degenerative disc disease, numbness of the arms and the hands, numbness of the legs and the feet, and sleep apnea with hypersomnolence.  In March 2007, the RO denied service connection for neuropathy of the arms, the hands, the legs, and the feet.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional development.  

The Board has reframed the issues of service connection for a cervical spine disorder, a lumbar spine disorder, a bilateral upper extremity disorder, a bilateral lower extremity disorder, and a sleep disorder as entitlement to service connection for a chronic cervical spine disorder to include degenerative disc disease, neck pain, degenerative changes, and injury residuals; a chronic lumbar spine disorder to include degenerative disc disease, degenerative changes, and injury residuals; a chronic bilateral upper extremity neurological disorder to include radiculopathy and peripheral neuropathy; a chronic bilateral lower extremity neurological disorder to include radiculopathy and peripheral neuropathy; and a chronic sleep disorder to include obstructive sleep apnea and hypersomnolence in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

A review of the Veteran's virtual VA claims folder indicates that the Social Security Administration (SSA) has awarded the Veteran disability benefits.  A September 2008 SSA award letter states that the Veteran was granted disability benefits effective as of January 2007.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's award of disability benefits for incorporation into the record.  

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

